January 21 2009 VIA EDGAR TRANSMISSION Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, D.C. 20549 Attn: John Reynolds, Assistant Director Re: Hythiam, Inc. Form 10-K for Fiscal Year Ended December 31, 2007 (“2007 Form 10-K”) Filed March 17, 2008 Definitive Revised Proxy Statement on Schedule 14A Filed June 3, 2008 Forms 10-Q for Fiscal Quarters Ended March 31, 2008 (March 31, 2008 10-Q), June 30, 2008 (June 30, 2008 10-Q) and September 30, 2008 (September 30, 2008 10-Q) File No. 001-31932 Ladies and Gentlemen: Reference is made to the letter received by Hythiam, Inc. (the “Company”) from Mr.Reynolds, Assistant Director of the Securities and Exchange Commission (the “Staff”), dated December 22, 2008 (the “Comment Letter”) relating to the
